 

FEB 2 6 2019

C|erk, U S District Court
District Of Montana
Billings
IN THE UNITED STATES DISTRICT COURT
FOR TI-IE DISTRICT OF MONTANA
BILLINGS DIVISION

GINGER KATHRENS, and THE
CLOUD FOUNDATION, CV 18-00125-BLG-SPW

Plaintiffs,
ORDER
vs.

DAVID L. BERNHARDT‘, Acting
Secretary Department of the Interior, et
al.,

Defendants.

 

 

Upon the parties’ Joint Status Report (Doc. 30), and good cause being
shown,

IT IS HEREBY ORDERED that Plaintiffs’ Motion for an AWard of
Attorneys’ Fees and Costs (Doc. 27) shall be held in abeyance until March 18,
2019. On March 18, 2019 the parties shall inform the Court of the status of their

efforts to reach a settlement of this matter, and, if they have not been able to reach

 

1 Acting Secretary Bernhardt is substituted as a Defendant under Rule 25(d) of the
Federal Rules of Civil Procedure.

1

such a settlement, their proposal for further proceedings on the Motion for Award
of Attorneys’ Fees and Costs.
The Clerl< of Court is directed to notify counsel of the making of this Order.

DATED this ofé %day of February, 2019.

J<M¢N/.¢(/m

§UsAN P. WATTERS
United States District Judge

